IN THE UNITED STATES COURT OF APPEALS

                                    FOR THE FIFTH CIRCUIT
                                        _______________

                                             No. 98-60211
                                           Summary Calendar
                                           _______________

                                           ABU KAMAL,
                                                                          Petitioner,

                                               VERSUS

              IMMIGRATION AND NATURALIZATION SERVICE,
                                                                          Respondent.
                                    _________________________

                                  Petition for Review of an Order of
                                  the Board of Immigration Appeals
                                            (A70-848-392)
                                    _________________________

                                             June 14, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

   Abu Kamal petitions for review of an order of the Board of Immigration Appeals ("BIA")

dismissing his petition for asylum and withholding of deportation. He argues that he is entitled to

asylum because he was persecuted while living in Bangladesh and that he has a well-founded fear that

he will be persecuted if he returns there. He avers that the BIA did not give meaningful consideration

to his evidence showing that his fear of return is well-founded.



   Our review is limited to evidence included in the administrative record. See Miranda-Lores v.

INS, 17 F.3d 84, 85 (5th Cir. 1994). There is substantial evidence to support the BIA's determination



        *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that Kamal was not persecuted while in Bangladesh. See Abdel-Masieh v. INS, 73 F.3d 579, 583 (5th

Cir. 1996). Kamal was questioned by law enforcement personnel as part of an investigation of

President Ershad but never was subjected to physical mistreatment, nor was he arrested. While

Kamal claims he lost responsibilities at the bank, he suffered no diminished salary.

   Kamal contends that the BIA's decision does not reflect that it gave meaningful consideration to

all the relevant evidence concerning his fear of future persecution. While "we do not require that the

BIA address evidentiary minutiae or write any lengthy exegesis," id. at 585, we do require that the

BIA's decision reflect that it gave meaningful consideration to all the relevant evidence regarding the

fear of future persecution, see id.

   The BIA did not adopt the findings and conclusions of the immigration judge, so its own findings

are especially limited. The BIA did not, for example, address the murder of other banking officials,

the threats made on Kamal's life, or the inquiries into his whereabouts after he left Bangladesh. Nor

did the BIA address the information in the State Department reports concerning continuing human

rights abuses in Bangladesh.

   The petition for review is GRANTED, and the order of the BIA is VACATED and REMANDED

for further proceedings consistent with this opinion. We do not, however, intimate what conclusion

the BIA should reach on remand.




                                                  2